United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1025
Issued: March 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On March 4, 2009 appellant filed a timely appeal from a September 26, 2008 decision of
the Office of Workers’ Compensation Programs denying his claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability causally related to his
May 11, 2005 accepted bilateral ankle sprains.
FACTUAL HISTORY
On June 9, 2005 appellant, then a 58-year-old utility man, filed a traumatic injury claim
for an ankle and knee injury on May 11, 2005 when he fell down a stairway onboard a ship. The
Office accepted his claim for bilateral ankle sprains and strains.
By letter dated November 15, 2007, the Office advised appellant that recent medical
evidence in his separate file for a right knee injury on December 14, 2005 indicated that he was

experiencing inflammatory arthropathy of his lower extremities that was not causally related to
the December 14, 2005 employment injury. The Office noted that, at the time of his accepted
May 11, 2005 bilateral ankle strain, he was already being treated for bilateral bursitis of the
ankles. A June 2005 computerized tomography (CT) scan revealed advanced degenerative
changes that preexisted the May 11, 2005 employment injury. The Office provided appellant
with a recurrence of disability form to complete if he wished to file a recurrence claim regarding
the May 11, 2005 injury. On November 22, 2007 appellant filed a claim for a recurrence of
disability causally related to his May 11, 2005 accepted bilateral ankle sprains and strains. He
indicated that he was unable to work and required medical treatment due to headaches and pain
in his feet, ankles, knees and back.
In a September 14, 2007 report, Dr. Michael K. Vandenberg, an attending
rheumatologist, stated that he had treated appellant for several months for arthritis of the knees,
ankles and feet. He advised that appellant was temporarily totally disabled because of the
severity of his arthritic symptoms. In a January 31, 2008 report, Dr. Vandenberg noted that
appellant experienced low back pain after slipping on a wet floor at work in 2003. He slipped on
stairs and fell in 2004, injuring his knees, and he injured his right knee again in 2005 when he
struck it against a rail. Dr. Vandenberg provided findings on physical examination and
diagnosed osteoarthritis of the knees, possible CPPD (calcium pyrophosphate dehydrate
deposition disease), synovitis of the knees, ankles and metatarsal joints and lumbar spinal
stenosis. Dr. Vandenberg opined that the work injuries in 2003, 2004 and 2005 caused a portion
of appellant’s current pain syndrome and therefore his condition was employment related.
By decision dated September 26, 2008, the Office denied appellant’s claim for a
recurrence of disability, finding that the medical evidence failed to establish that his disability
was causally related to the May 11, 2005 accepted bilateral ankle sprains and strains.1
By letter postmarked December 22, 2008, appellant requested an oral hearing. He filed
this appeal with the Board on March 4, 2009.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 An employee who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for he or she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and

1

The Office referred to a May 11, 2008 employment injury in the latter portion of its September 26, 2008
decision. It is clear that the Office meant to refer to appellant’s May 11, 2005 employment injury.
2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

2

supports that conclusion with sound reasoning.3 Where no such rationale is present, medical
evidence is of diminished probative value.4
ANALYSIS -- ISSUE 1
Appellant has the burden to provide medical evidence establishing that he sustained a
recurrence of disability causally related to his May 11, 2005 accepted bilateral ankle sprains.
In a September 14, 2007 report, Dr. Vandenberg stated that he had treated appellant for
several months for arthritis of the knees, ankles and feet. He indicated that appellant was
temporarily totally disabled because of the severity of his arthritic symptoms. In a January 31,
2008 report, Dr. Vandenberg noted that appellant slipped on a wet floor at work in 2003 and
experienced low back pain, slipped on stairs and fell in 2004, injuring his knees, and injured his
right knee again in 2005 when he struck it against a rail. He provided findings on physical
examination and diagnosed osteoarthritis of the knees, possible CPPD, synovitis of the knees,
ankles and metatarsal joints and lumbar spinal stenosis. Dr. Vandenberg opined that the work
injuries in 2003, 2004 and 2005 caused a portion of appellant’s current pain syndrome and
therefore his condition was employment related. He did not provide a history of any injury that
precipitated the claimed recurrence of disability or explain how appellant’s disability was
causally related to his May 11, 2005 employment injury. Dr. Vandenberg did not explain his
opinion that appellant’s disability was caused, in part, by the May 11, 2005 employment injury in
light of the fact that she had a preexisting bilateral arthritis ankle condition documented by a CT
scan. Due to these deficiencies, the reports of Dr. Vandenberg are not sufficient to establish that
appellant sustained a recurrence of disability causally related to his accepted May 11, 2005
bilateral ankle sprains. Appellant also attributed his recurrence of disability to knee pain, foot
pain, back pain and headaches. A claim for a recurrence of disability or need for medical
treatment cannot be considered for medical conditions that have not been accepted by the Office
as work related. For these reasons, the medical evidence does not establish that appellant had a
recurrence of disability causally related to his accepted May 11, 2005 employment injury.
On appeal, appellant contends that certain medical records are missing from the file, but
he did not specify the dates of the missing medical reports and the names of the physicians.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he had a
recurrence of disability causally related to his May 11, 2005 bilateral ankle sprains.

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); see also Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2008 is affirmed.
Issued: March 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

